DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numerous teeth mentioned in the specification for example teeth 66a, 76a, 68a, 72a, 68b, 72b, 66c, 76c, 68c, and 72c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Takeuchi et al. (US 2018/0073635; hereinafter “Takeuchi”).

Claim 1
Takeuchi discloses a dog clutch for a vehicle, comprising:
gear-side meshing teeth (70a) provided on a shifting gear (30a) fitted so as to be rotatable relative to a shaft (22); and
a dog ring (28a) disposed adjacent to the shifting gear (30a) in an axial direction of the shaft (22), wherein:
the dog ring (28a) is disposed so as to be non-rotatable relative to the shaft (22); the dog ring includes a first ring (50a) that is relatively movable in the axial direction of the shaft (22), a second ring (52a) disposed with the first ring (50a) interposed between the shifting gear (30a) and the second ring (52a) in the axial direction of the shaft (22), the second ring (52a) being non-rotatable relative to the shaft and relatively movable in the axial direction of the shaft (22), and a spring (78) interposed between the first ring (50a) and the second ring (52a);
the first ring (50a) is provided with first meshing teeth (66a) that project toward the shifting gear (30a) in the axial direction of the shaft (22) and that are configured to be meshed with the gear-side meshing teeth (70a) of the shifting gear;
the second ring (52a) is provided with second meshing teeth (76a) that project toward the shifting gear (30a) while penetrating the first ring (50a) in the axial direction of the shaft (22) and that are configured to be meshed with the gear-side meshing teeth (70a) of the shifting gear; and
the spring (78) is provided on an inner peripheral side with respect to a circle that is centered on the shaft and that circumscribes a portion of the first meshing teeth of the first ring and the second meshing teeth of the second ring positioned on an outermost peripheral side from a center of the shaft (see FIG. 4 illustrating the spring just outward of the outer edge of the two sets of teeth that extend in the same direction one going through the ring and one integral with the ring).
It is noted that the elements of the two rings may be reversed and still read on the claim using the gear 30b as the claimed shifting gear.

Claim 5
Takeuchi discloses wherein the dog ring includes a plurality of the springs (see paragraph [0134] describing that a plurality may be included) and the number of the springs is three (see paragraph [0134]).  Paragraph [0134[ describes that 9-12 springs may be used and also that three different springs may be used such that one or two sets of these springs may constituted the claimed “plurality of springs”.  If one set is used as the plurality of springs, there are three or four springs, and if two sets are used there are six or eight springs.

Claim 6
Takeuchi discloses wherein the dog ring includes a plurality of the springs (see paragraph [0134] describing that a plurality may be included) and the number of the springs is three (see paragraph [0134]).  Paragraph [0134[ describes that 9-12 springs may be used and also that three different springs may be used such that one or two sets of these springs may constituted the claimed “plurality of springs”.  If one set is used as the plurality of springs, there are three or four springs, and if two sets are used there are six or eight springs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Tysver (US 5,098,343).

Claim 2
Takeuchi discloses multiple coil springs circumferential spaced around the shaft and teeth and therefore does not disclose wherein the spring is provided inside the first meshing teeth of the first ring. However, Tysver disclose that a biasing spring (28) between to rings (24, 26) can be one single spring that is inward of the teeth on the  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 3, the prior art does not disclose or render obvious a dog clutch comprising the combination of features as claimed “wherein: the first meshing teeth of the first ring and the second meshing teeth of the second ring are positioned away from each other in a rotational direction in an assembled state; an inclined surface is provided on the second meshing teeth of the second ring toward a rearward rotational direction in the rotational direction; and the spring is provided between the first meshing teeth of the first ring and the second meshing teeth of the second ring in the rotational direction.”
With reference to claim 4, the prior art does not disclose or render obvious a dog clutch comprising the combination of features as claimed “wherein: the second meshing teeth of the second ring are each constituted from a first split tooth and a second split tooth split in a rotational direction; and the spring is provided between the first split tooth and the second split tooth in the rotational direction.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655